Exhibit 10.1

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

This First Amendment to Employment Agreement (this “Amendment”) is executed as
of October 14, 2020 and effective as of April 14, 2020 (the “Amendment Effective
Date”), by and between Magenta Therapeutics, Inc., a Delaware corporation (the
“Company”), and John Davis, M.D. (the “Executive”).

WHEREAS, the Company and the Executive are parties to an Employment Agreement
that became effective as of the closing of the Company’s first underwritten
public offering of its equity securities pursuant to an effective registration
statement under the Securities Act of 1933, as amended (the “Employment
Agreement”);

WHEREAS, the Company and the Executive wish to amend certain provisions of the
Employment Agreement with respect to the Executive’s title and base salary; and

WHEREAS, capitalized terms used herein and not otherwise defined shall have the
meanings ascribed to them in the Employment Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

1.    Section 1(b) of the Employment Agreement is hereby amended by replacing
“Chief Medical Officer of the Company” with “Head of Research and Development
and Chief Medical Officer of the Company.”

2.    Section 2(a) of the Employment Agreement is hereby amended by replacing
“$405,000” with “$450,000.” Executive acknowledges and agrees that such Base
Salary increase became effective as of March 23, 2020.

3.    All other provisions of the Employment Agreement, including without
limitation the Restrictive Covenants Agreement attached thereto as Exhibit A,
shall remain in full force and effect according to their respective terms, and
nothing contained herein shall be deemed a waiver of any right or abrogation of
any obligation otherwise existing under the Employment Agreement except to the
extent specifically provided for herein.

4.    The validity, interpretation, construction and performance of this
Amendment and the Employment Agreement, as amended herein, shall be governed by
the laws of the Commonwealth of Massachusetts, without giving effect to the
conflict of laws principles of such Commonwealth. The parties hereby consent to
the jurisdiction of the Superior Court of the Commonwealth of Massachusetts and
the United States District Court for the District of Massachusetts.



--------------------------------------------------------------------------------

5.    This Amendment may be executed in any number of counterparts, each of
which when so executed and delivered shall be taken to be an original; but such
counterparts shall together constitute one and the same document.

[Signature page follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first set forth above.

 

MAGENTA THERAPEUTICS, INC. By:  

/s/ Jason Gardner

Name:   Jason Gardner Title:   President and Chief Executive   Officer

 

EXECUTIVE

/s/ John Davis

John Davis, M.D.

 

[Signature Page to Amendment to Employment Agreement]